DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the submitted new title.
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant’s argument regarding “Notable features of independent claims 1, 10, and 11 include: (A) displaying a screen for selecting a device to be used from among devices discovered through the searching; (B) performing a processing for verifying a certificate received from a device, among the devices discovered through the search, that is able to perform encrypted communication; and (C) in a state where the device selected through the screen is able to perform encrypted communication and for which a verification result of processing for verifying the certificate received from the selected device is a failure, inquiring with a user as to whether to allow or reject communication with that device. Applicant submits that the applied references would not have disclosed or taught at least the claimed features (A)-(C) above” has been fully considered; in response the examiner would like to point out the detailed rejection below, where the examiner discusses Inoue (US 2013/0061041) in view of Shearer et al. (2016/0373262) in relationship to each of those limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2013/0061041) in view of Shearer et al. (2016/0373262).
(1) regarding claim 1:
Inoue ‘041 discloses a client terminal (paragraph [0038]-[0039], client 101, where printer server can be included in one single terminal) comprising: 
at least one processor that executes instructions (paragraph [0040], where processes are performed by control units realized by central processing units (CPU) included in each of the apparatuses) to: 
search for devices connected to a network (paragraph [0051]-[0052], where the system searches for a list of available printers connected to the network); 
perform a process for verifying a certificate received from a device, among the devices discovered through the search, that is able to perform encrypted communication (paragraph [0058]-[0059], where a process is performed to verify a certificate from a device, making sure to detect if it is capable of encrypted communication);
display a screen for selecting a device to be used from among devices discovered through the search (paragraph [0052], where a list of printers is displayed for the user to select a printer); 
in a state where the device selected through the screen is able to perform encrypted communication and for which a verification result of processing for verifying the certificate received from the selected device is a failure (paragraph [0058]-[0059], where 
Inoue ‘041 discloses all the subject matter as described above except when a certificate received from the selected device is a failure, inquire with a user as to whether to allow or reject communication with that device; 
obtain information of the selected device by communicating with the device in a state where a user operation for allowing the communication has been made in response to the inquiry; and 
perform control for not establishing encrypted communication with the selected device in a state where a user operation for rejecting the communication has been made.
However, Shearer ‘262 teaches when a certificate received from the device is a failure, inquire with a user as to whether to allow or reject communication with that device (paragraph [0038], where if the user so chooses, they can allow communication to a device with less secure connection); 
obtain information of the selected device by communicating with the device in a state where a user operation for allowing the communication has been made in response to the inquiry (paragraph [0038], where information is acquired from the device once it is determined that the communication will go through with the less secure communication); and 
perform control for not establishing encrypted communication with the selected device in a state where a user operation for rejecting the communication has been made (paragraph [0094], where the user can blacklist a particular communication).


(2) regarding claim 8:
Inoue ‘041 further discloses wherein the devices to be searched for are image processing apparatuses (paragraph [0052], where the displayed list is a list of printers), and 
the client communicates with the selected device to be used, which is one of the image processing apparatuses, (paragraph [0058]-[0059], where if a printer is capable of secured (encrypted) communication, then an authentication process is performed and it is determined if the authentication is successful or a failure) and causes the selected device to perform printing processing or scanning processing (paragraph [0053], where the printer is capable of printing).

(3) regarding claims 10 and 11:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2013/0061041) and Shearer et al. (2016/0373262) as applied to claims above, and further in view of Kato (US 2018/0210684).
(1) regarding claim 9:
Inoue ‘041 and Shearer ‘262 disclose all the subject matter as described above except wherein a protocol used in the search includes at least multicast Domain Name Service (mDNS).
However, Kato ‘684 teaches wherein a protocol used in the search includes at least multicast Domain Name Service (mDNS) (paragraph [0043], where the printer search is done with multicast DNS protocol).
Having a system of Kato ‘684 reference and then given the well-established teaching of Inoue ‘041 and Shearer ‘262, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Inoue ‘041 and Shearer ‘262 to include the limitations as taught by Kato ‘684 because with this the system becomes more efficient at searching for multiple devices at once, since it is performing a multicast discovery.

Allowable Subject Matter
Claims 2-3, 7, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 2, 12, and 13 discloses the unique and distinct limitations of “wherein the screen is configured to include information indicating the verification result as information in association with the selected device”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claim 3 depend on claim 2, therefore a similar analysis applies.
C. Claim 7 discloses the unique and distinct limitations of “wherein the screen further displays a display item that sets, as the selected device to be used, a device that has been discovered through the search but that does not support encrypted communication”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 4-6 are directed to an information processing apparatus. Claim 4 identifies the uniquely distinct features of “in a state where a response of rejecting communication has been received from the user as a response to the inquiry, configure the screen to include a display item corresponding to another device for which another verification result of processing for verifying a certificate received from the another device is not a failure, and to not include a display item corresponding to any device for which the verification result for the certificate is a failure”. The closest prior art Inoue (US 2013/0061041) teaches mobile terminal device executes an OS including a printing system that supports a first search protocol and a printing function using a first printing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Hokiyama (US 2017/0250825) teaches there is provided an authentication system that includes an image forming apparatus for performing an encrypted communication using a public key, the system comprising: a certificate authority; and a verification server configured to verify a validity of a certificate, wherein the image forming apparatus comprises: a memory device 
Murakawa (US 8,589,676) teaches a device to be used in a communication system between the device and a client through a network wherein the device sends information to a client and the client uses the information to communicate with the device, the device comprises a first storage device which stores a pair of a public key and a private key, a second storage device which stores a root certificate signed with the public key, and an interface which sends the information as well as the public key to the client through the network. The root certificate is sent through said interface to the client for verification of the information by the client (column 2, lines 36-46).
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675